Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered June 28, 1995, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 2 to 6 years in the custody of the Division for Youth of the State of New York, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility were properly presented to the jury and we find no reason to disturb its determination.
The court’s detailed explanation of the two counts of assault and the requisite intent for each count was a meaningful response to the jury’s inquiries and a proper exercise of discretion (see, People v Almodovar, 62 NY2d 126). The hand gestures employed by the court in describing the principles of intent did not convey any opinion of the case to the jury, and defendant’s claim to the contrary rests on speculation. Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.